Name: Commission Regulation (EEC) No 1708/83 of 24 June 1983 amending Regulation (EEC) No 2103/77 laying down detailed rules for the buying in by intervention agencies of sugar manufactured from beet and cane harvested in the Community
 Type: Regulation
 Subject Matter: beverages and sugar;  accounting;  trade policy
 Date Published: nan

 Avis juridique important|31983R1708Commission Regulation (EEC) No 1708/83 of 24 June 1983 amending Regulation (EEC) No 2103/77 laying down detailed rules for the buying in by intervention agencies of sugar manufactured from beet and cane harvested in the Community Official Journal L 166 , 25/06/1983 P. 0015 - 0015 Spanish special edition: Chapter 03 Volume 28 P. 0082 Portuguese special edition Chapter 03 Volume 28 P. 0082 Finnish special edition: Chapter 3 Volume 16 P. 0134 Swedish special edition: Chapter 3 Volume 16 P. 0134 *****COMMISSION REGULATION (EEC) No 1708/83 of 24 June 1983 amending Regulation (EEC) No 2103/77 laying down detailed rules for the buying in by intervention agencies of sugar manufactured from beet and cane harvested in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Regulation (EEC) No 606/82 (2), and in particular Article 9 (6) thereof, Whereas Commission Regulation (EEC) No 2103/77 of 23 September 1977 (3), as last amended by Regulation (EEC) No 1103/83 (4), provides that where a storage contract is concluded between a seller and an intervention agency the storage costs shall be borne by the latter; whereas the amount of such storage costs to be reimbursed was last fixed on a flat-rate basis in 1981; whereas that amount should be adjusted to take account of current costs; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 In the first subparagraph of Article 8 (5) of Regulation (EEC) No 2103/77 the amount '0,035 ECU' is replaced by '0,040 ECU'. Article 2 This Regulation shall enter into force on 1 July 1983. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 177, 1. 7. 1981, p. 4. (2) OJ No L 74, 18. 3. 1982, p. 1. (3) OJ No L 246, 27. 9. 1977, p. 12. (4) OJ No L 119, 6. 5. 1983, p. 14.